               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


M. PETER LEIFERT, NORTH         )
CAROLINA GREEN PARTY, and GREEN )
PARTY OF THE UNITED STATES,     )
                                )
               Plaintiffs,      )
                                )
     v.                         )           1:17CV147
                                )
KIM WESTBROOK STRACH, in her    )
official capacity as Executive  )
Director of the North Carolina  )
State Board of Elections,       )
                                )
               Defendant.       )


                                NOTICE

    Defendant has moved to dismiss Plaintiffs’ Fifth Amended

Complaint pursuant to Fed. R. Civ. P. Rules 12(b)(1) and

12(b)(6). (See Doc. 58.) In part, Defendant argues that

Plaintiffs lack standing to challenge certain statutory

restrictions applying only to unrecognized parties because

“[t]he North Carolina Green Party was recently recognized under

N.C. Gen. Stat. § 163A-950 as an official party in North

Carolina.” (Doc. 59 at 10.) Although Plaintiffs appear to

concede that the North Carolina Green Party is now a recognized

political party, (see Doc. 57 ¶ 5), Plaintiffs nevertheless have

briefed this case as though the party is still unrecognized,

(see, e.g., Doc. 60 at 23 (“Mr. Leifert, as a candidate for an




    Case 1:17-cv-00147-WO-JLW Document 64 Filed 04/24/19 Page 1 of 3
unrecognized party would be affected an [sic] a personal way.”)

(emphasis added).)

    This court is considering dismissing at least certain

counts (specifically, Counts II and III) on standing, mootness

and related grounds due to the North Carolina Green Party’s

recent recognition under N.C. Gen. Stat. § 163A-950(a)(3).

However, Plaintiffs have failed to substantively respond to

Defendant’s standing arguments in that regard. This court will

therefore permit Plaintiffs to file a supplemental brief of no

more than seven (7) pages explaining why Plaintiffs have

standing to challenge statutory provisions that apply only to

unrecognized parties.

    Specifically, this court expects Plaintiffs to address the

established principle “that a person to whom a statute may

constitutionally be applied may not challenge that statute on

the ground that it may conceivably be applied unconstitutionally

to others in situations not before the Court,” New York v.

Ferber, 458 U.S. 747, 767 (1982), and “its closely related

corollary that a litigant may only assert his own constitutional

rights or immunities,” United States v. Raines, 362 U.S. 17, 22

(1960).

    Should Plaintiffs fail to file such a brief, this court

will consider the issue conceded. Defendant may, but is not

                                  -2-




    Case 1:17-cv-00147-WO-JLW Document 64 Filed 04/24/19 Page 2 of 3
required to, file a response of no more than five (5) pages to

any supplemental brief filed by Plaintiffs.

    IT IS THEREFORE ORDERED that Plaintiffs may file a

supplemental brief of no more than seven (7) pages addressing

the issues raised herein, within fourteen (14) days of the date

of this Order.

    IT IS FURTHER ORDERED that, should Plaintiffs file a

supplemental brief as permitted, Defendant may, but is not

required to, file a response of no more than five (5) pages,

within ten (10) days of the date that Plaintiffs’ supplemental

brief is filed.

    This the 24th day of April, 2019.



                           _______________________________________
                                United States District Judge




                                  -3-




    Case 1:17-cv-00147-WO-JLW Document 64 Filed 04/24/19 Page 3 of 3
